Opinion issued February 3, 2011
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00272-CV
———————————
FIRST
CLASS EXECUTIVE TRANSPORTATION OF FLORIDA, INC., Appellant
V.
EZ CRUISE CONNECTION, LLC AND SANDRA
BAKER, Appellees

 

 
On Appeal from the 125th District Court 
Harris County, Texas

Trial Court Cause No. 0978547
 

 
 
 
MEMORANDUM
OPINION
Appellant
has filed an unopposed motion to dismiss the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P.
42.1(a)(1).
We
dismiss all other pending motions as moot. 
We direct the Clerk to issue the mandate within 10 days of the date of
this opinion.  See Tex. R. App. P.
18.1.
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Brown.